MEMORANDUM **
The motion to reconsider is construed as a motion to reinstate. So construed, the motion is granted. See 9th Cir. R. 27-10. The court’s March 19, 2007 order is vacated. This appeal is reinstated.
*720A review of the record, the response to the court’s December 21, 2007 order to show cause and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The district court did not abuse its discretion in dismissing the complaint with prejudice. To the extent appellant claims to be a sovereign and not subject to federal taxes, we summarily reject such arguments. See United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.1989).
Accordingly, we summarily affirm the district court’s judgment. All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.